IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                       United States Court of Appeals
                                                                Fifth Circuit
                                  No. 06-41615                F I L E D
                               Conference Calendar
                                                               August 8, 2007

                                                           Charles R. Fulbruge III
UNITED STATES OF AMERICA                                           Clerk

                                            Plaintiff-Appellee

v.

JOSE RENE CARDONA-BLANCO

                                            Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:06-CR-850-1


Before DENNIS, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Jose Rene Cardona-Blanco
(Cardona) seeks to preserve for further review his contention that his sentence
is unreasonable because this court’s post-Booker** rulings have effectively
reinstated the mandatory Sentencing Guideline regime condemned in Booker.
Cardona concedes that his argument is foreclosed by United States v. Mares, 402



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
      **
           United States v. Booker, 543 U.S. 220 (2005).
                                 No. 06-41615

F.3d 511 (5th Cir. 2005), and its progeny, which have outlined this court’s
methodology for reviewing sentences for reasonableness. In light of Rita v.
United States, 127 S. Ct. 2456, 2462-68 (2007), the issue remains foreclosed.
Cardona also raises arguments that are foreclosed by Almendarez-Torres v.
United States, 523 U.S. 224, 235 (1998), which held that 8 U.S.C. § 1326(b)(2) is
a penalty provision and not a separate criminal offense. The Government’s
motion for summary affirmance is GRANTED, and the judgment of the district
court is AFFIRMED.




                                       2